MILLS, Judge.
In this workers’ compensation appeal, Lyons contends the deputy commissioner erred in denying Lyons’ claim for wage loss benefits. We affirm.
The deputy denied the claim for three reasons. First, she found the claim barred by operation of Section 440.15(3)(b)3.a., Florida Statutes (1983). Second, she found Lyons’ failure to file job search forms precluded an award of wage loss benefits. *1017Finally, she found the job search itself inadequate.
We find competent substantial evidence in the record supporting the deputy’s finding that Lyons’ job search was inadequate. We need not consider the other reasons given by the deputy for denial of the claim.
AFFIRMED.
SHIVERS and WIGGINTON, JJ., concur.